Erie App. No. E-05-042, 2006-Ohio-321. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at paragraph 5 of the court of appeals’ Decision and Journal Entry filed January 27, 2006:
“Did the one-time special payment made by appellee General Motors Corporation to appellants constitute holiday pay remuneration such that appellant union members, laid off over the July 4,1998, holiday weekend due to a strike, were not entitled to unemployment compensation for that week?”
The conflict cases are Ashwell v. Ohio Dept. of Job & Family Servs., Montgomery App. No. 20522, 2005-Ohio-1928; Brown v. Ohio Dept. of Job & Family Servs., Defiance App. No. 4-05-07, 2005-Ohio-5887; Futey v. Ohio Dept. of Job & Family Servs., Richland App. No. 04 CA 14, 2004-Ohio-5400; Rodriguez v. Ohio Dept. of Job & Family Servs., Cuyahoga App. Nos. 86111 and 86134, 2006-Ohio-97; Nicolas v. Ohio Dept. of Job & Family Servs., Franklin App. No. 04AP-771, 2005-Ohio-2635; and Burns v. Ohio Dept. of Job & Family Servs., Trumbull App. Nos. 2004-T-0071 and 2004-T-0072, 2005-Ohio-6290.